Citation Nr: 9905600	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1963 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was subsequently transferred to 
the Medical & Regional Office Center (M&ROC) in Sioux Falls, 
South Dakota.

When this matter was previously before the Board in October 
1997 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


REMAND

When this case was previously before the Board in October 
1997, the Board issued a decision which denied the veteran's 
claims for service connection for a nasal obstruction, to 
include as secondary to service-connected residuals of a 
fractured nose, and an increased (compensable) rating for 
residuals of a fractured nose.  The veteran's claim for 
service connection for PTSD was remanded for the M&ROC with 
instructions that it attempt to procure any and all medical 
records used by the Social Security Administration (SSA) in 
awarding the veteran disability benefits in 1993.  A review 
of the claims folder reveals that these records have been 
obtained and made a part of the record.

The Board observes that the veteran was originally scheduled 
to testify on July 23, 1997 at a Travel Board hearing before 
a member of the Board sitting at the Sioux Falls M&ROC.  
However, a notation on the scheduling letter contained in the 
claims folder indicates that this hearing was "canceled" by 
the veteran.  At the time of the Board's October 1997 
decision/remand, the Board viewed this cancellation by the 
veteran as a withdrawal of his request for a hearing pursuant 
to 38 C.F.R. § 19.75 (1998), and proceeded to adjudicate the 
veteran's claims as described above.
Following the procurement of the SSA records, as instructed 
by the Board in its remand, the M&ROC readjudicated the 
remaining issue of service connection for PTSD, confirming 
and continuing its previous denial of that claim.  The 
veteran's claims file was then returned to the Board for its 
appellate review of this issue.

In re-reviewing this claim, the Board observes that a new 
document from the veteran to the M&ROC was apparently 
included in the claims folder subsequent to the Board's 
decision/remand in October 1997.  In this letter, dated as 
having been received by the M&ROC on July 18, 1997, but 
apparently dated as having been added to the claims file on 
November 3, 1997, the veteran stated that he would be unable 
to keep his scheduled hearing of July 23, 1997 due to the 
fact that he was scheduled to have surgery a few days prior 
to that date.  The veteran then requested that his Travel 
Board hearing be rescheduled.

Since this letter was received by VA prior to the date of his 
scheduled hearing, the Board views this letter as a valid 
request for a change in his hearing date under 38 C.F.R. 
§ 20.702(c) (1998).  This code section normally requires that 
any requests for changes in scheduled hearing dates must be 
received no later than 2 weeks prior to the date of the 
hearing, since after that date the hearing date becomes 
"fixed."  However, an exception may be made for requests 
made less than 2 weeks prior to a scheduled hearing in cases 
where the veteran presents evidence of good cause.  Examples 
of "good cause" include "illness of the appellant," which 
clearly appears to apply in this situation.  In addition, in 
January 1999 the Board sent a letter to the veteran to 
determine if he still wished to testify before a Member of 
the Board at the Sioux Falls M&ROC, and, if so, whether he 
wished to testify only as to the issue of service connection 
for PTSD or as to all 3 issues.  Later that month, the Board 
received a response from the veteran indicated that he still 
wanted to testify at a Travel Board hearing and that he 
wished to discuss all 3 issues originally on appeal.  Thus, 
as VA was in possession of a valid request for postponement 
prior to his scheduled hearing, and the veteran has indicated 
that he still wants such a hearing, this case must be 
remanded for the M&ROC to reschedule the veteran for a new 
Travel Board hearing.  

The Board notes that should the veteran cancel this hearing, 
or fail to report for the hearing, the M&ROC should add 
written documentation to that effect to the veteran's claim 
file, and return the claims file to the Board for appropriate 
action.  

If, however, the veteran appears for his hearing, and 
presents testimony as to all 3 issues addressed by the Board 
in its October 1997 decision/remand, the M&ROC should then 
take appropriate steps to have the Board vacate its October 
1997 decision/remand, so that the M&ROC can readjudicate all 
3 issues as if the Board's October 1997 decision/remand were 
not in effect. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The M&ROC is requested to schedule 
the veteran for a new local hearing 
before a Member of the Board of Veterans' 
Appeals sitting at the Sioux Falls, South 
Dakota M&ROC, at the earliest possible 
date, and to advise the veteran 
accordingly.

2.   If the veteran withdraws his request 
for said hearing, or fails to appear and 
testify, the M&ROC should place 
documentation attesting to that fact in 
the veteran's claims file.  The veteran's 
claims file should then be returned to 
the Board for appropriate action.

3.  If the veteran appears for said 
hearing and testifies as to all 3 issues 
in question, then the M&ROC should take 
appropriate action to have the Board 
vacate its October 1997 decision/remand, 
so that the M&ROC may readjudicate all 3 
issues based on the evidence of record, 
including the new evidence created at the 
hearing.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


